ORDER

PER CURIAM.
This is an appeal from the denial, after evidentiary hearing, of a Rule 29.15 motion. The appellant, David Stradt, was convicted of one count of child molestation in the first degree, § 566.067, RSMo.1994. Following jury recommendation, the court sentenced the appellant to seven years of imprisonment. His direct appeal was affirmed in an unpublished opinion, State v. Stradt, 951 S.W.2d 737 (Mo.App.1997). Under Rule 29.15, the appellant seeks post-conviction relief asserting ineffective assistance of counsel: 1) for failure to object to the trial court’s finding that the victim was “emotionally unable to testify,” and 2) for failure to object to admission of the victim’s out-of-court statements as testified to by other witnesses. Affirmed. Rule 84.16(b).